DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Uriu et al. (US 2018/0215469), Gilbert (WO 2018/017043), and Straub (DE 10 2010 046 126) teach an array of passenger seats, each seat comprising: a seat frame; a plurality of legs; at least one tube attached to a lower end of at least one of the plurality of legs, wherein the tube comprises at least two attachments to a floor structure, and wherein the tube is bent.  Additionally, Pinkal (CA 2704897) teaches a passenger seat movable by wheels along a bent rail to provide different configurations/positions of seating.  However, the prior art fails to teach wherein at least one bent tube is attached to a lower end of one of the seat legs to define a non-parallel orientation of one seat in relation to another in an array of seats.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636